Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/07/2019 has been considered here.

Status of Claims
Claims 1-8 are now pending.  Claims 1-8 will be examined on the merits herein.

Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities:  
Claim 1 reads “A plurality of functional particle channels disposed throughout said bacterial-cellulose-type body film body and connect the said first surface with said second surface” which should read “A plurality of functional particle channels disposed throughout said bacterial-cellulose-type film body and connect the said first surface with said second surface”.
Claim 2 reads, “a plurality of centella asiatica” which should read “a plurality of Centella asiatica”.
Claim 8 reads “nipper’s” which should read, “nipple’s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, 3, 4, and 7, the claims recite a “bacterial-cellulose-type film body”, however it would not be clear to one with ordinary skill in the art at the time of the effective filing date to what a “bacterial-cellulose-type” is (i.e. is the film body comprised of bacterial cellulose or is that a genus of materials that comprise the film as suggested in claim 7?). Further, the use of the word “type” makes the limitations of claims unclear as it suggests the idea that there is a group of materials or compounds that fall under the category of a “type” of compound. It is not clear as to whether the limitation is meant to include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For the purposes of search and examination, the limitation is understood as that the bacterial-cellulose-type film body is comprised of the materials listed in claim 7. 
Further in regards to claim 1, the limitation of “a plurality of functional particle inside-channel control-released layer provided on inner surface of said functional particle channel” is recited. The limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For purposes of examination, the limitation is understood as “a controlled-release layer provided on the inside surface of said functional particle channel”. Further, claim 1 recites the limitation 
Further in regards to claim 3, the limitation of having “a good compatibility with said bacterial-cellulose-type film body” is recited, however the term “good compatibility” is a relative term which renders the claim indefinite. The term “good compatibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is not clear what is meant by good compatibility. It is not clear as to how good is “good” thus the term is relative. Further it is not clear what makes the particles have good compatibility (i.e. does it mean that the particles are made of certain compounds that work well the film body, or is it a structural or functional component of the particles that makes them have good compatibility?). Thus the claim as written would not be able to be understood by one with ordinary skill in the art and is indefinite. For the purposes of search and examination, the claim is understood as “The skin care film based on biofiber according to claim 1, wherein said functional particles are compatibile with said bacterial-cellulose-type film body”.

“7. The skin care film based on biofiber of claim 1, wherein the bacterial-cellulose-type film body utilizes…natural fiber, and mixtures thereof.
8. The skin care film based on biofiber of claim 1, wherein the said skin care film based on biofiber has a shape of a circle…a mouth’s profile, and mixtures thereof.”
In regards to claim 2, the use of the word “type” makes the limitations of claims unclear as it suggests the idea that there is a group of materials or compounds that fall under the category of a “type” of compound. It is not clear as to whether the limitation is meant to include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For example, it is not clear as to what an “extract type” is (i.e. is it the extract of the plant, or could it mean any part of the plant as that is a type of extract). For the purposes of search and examination, the limitation is understood as that the limitation is for extracts of the plant (i.e. Centella asiatica extract, Irish moss extract, aloe extract). 

Claims 2, 5-6 are indefinite as they depend from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205929654U (Chen, 2017; machine translation from Google attached). 

In regards to claims 1, 3, 7, Chen teaches an aloe skin care fabric comprising a cotton yarn layer, a viscose negative ion fiber yarn layer on the upper and lower sides of the pure cotton yarn layer (cotton fibers are listed as a bacterial-cellulose-type film body material in claim 7), and a cavity between the layers wherein a plurality of Aloe vera particle capsules are arranged (see Chen, page 2, paragraph 4). The cavity in the middle includes a micro outlet provided at the end of the cavity and has additional cavity capsule (see Chen, page 2, paragraph 5; page 3, paragraph 4). Further, there is a dustproof film, in which the outlet extends to (see Chen, page 3, paragraph 5). As the aloe particles pass through the micro outlet, it is understood that the particles have a smaller diameter than the outlet (see Chen, page 3, paragraph 4). The number of capsules is limited by the structure of the outlet (see Chen, page 3, paragraph 4).
Further in regards claim 3, specifically to the limitation that the “functional particles are compatible with said bacterial-cellulose-type film body”, as the invention of Chen yields an identical film the properties, such as the compatibility with the film, of the particles would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the instantly claimed bacterial-cellulose-type film body of the instant claims with predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 205929654U (Chen, 2017; machine translation from Google attached) as detailed above for claims 1, 3 and 7 in view of US PGPUB 20190262256 A1 (Busch, 2019). 

The teachings of Chen have been described supra in regards to claims 1, 3 and 7. 
Centella asiatica extract particles, Irish moss extract particles, and aloe extract particles.

Busch teaches a composition for skin tautening, fixation, and wrinkle reduction (see Busch, paragraph 0001). Busch teachings that the composition comprises anti-aging agents such as extracts of Aloe vera, Chondrus crispus (Irish moss), Centella asiatica, and combinations thereof (see Busch, paragraph 0066). Further the composition of Busch is used for wrinkle reduction on the face (see Busch, paragraph 0069). The composition can be used in various thicknesses, shapes, and has multiple layers (see Busch, paragraphs 0071-0072). 

In regards to claim 2, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen and Busch to formulate a film comprising multiple surfaces with inner channels that release functional particles that are comprised of a mixture of Aloe vera, Chondrus crispus (Irish moss), and Centella asiatica extracts as these extracts are known as anti-aging agent and the composition of Chen teaches that the composition is used for anti-aging effects (see Chen, page 3, paragraph 5). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the particles of Chen with the extracts of Busch according to the known method of using a film to promote skin health (see Chen, page 2, paragraph 7) to yield the predictable results of creating a film that is effective at reducing wrinkles, moisturizing and relaxing skin, and having excellent antibacterial properties with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

s 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205929654U (Chen, 2017; machine translation from Google attached) as detailed above for claims 1, 3 and 7 in view of KR 1020170061455A (Park, 2015; machine translation from Google attached). 
 The teachings of Chen have been described supra in regards to claims 1, 3 and 7. 
Chen is silent on the thickness of the bacterial-cellulose-type body, the thickness of the storage layer, and the shape of the film.

In regards to claim 4-5, Park teaches a sheet-type pack that uses plant cellulose fibers obtained from cotton or pulp, or a nonwoven fabric made of synthetic fibers as a fresh water body for cosmetic emulsion and a mask-shaped support (see Park, page 2, paragraph 3). The thickness of the sheet is 0.1 mm to 0.6 mm (see Park, page 3, paragraph 4). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 8, the sheet is given a face shape (see Park, page 4, paragraph 9). Further, the second drawing (see Park, page 7) shows a circle with multiple holes in the shape of eyes and a mouth.  

In regards to claims 1, 3-5, and 7-8, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen and Park to formulate a biocellulose film comprising multiple surfaces with inner channels that release functional particles that is 0.1 mm to 0.6 mm thick in the shape of a face as both references are drawn to films for skin care. Chen teaches that the film is moisturizing and relaxing, has excellent antibacterial properties, and has anti-aging health care effects (see Chen, page 3, paragraph 5) and Park teaches that the film has effects such as skin moisturizing and anti-aging (see Park, page 3, paragraph 8). Further Park teaches that the invention allows for a reduction of manufacturing costs and time (see Park, page 3, paragraph 8). As . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 205929654U (Chen, 2017; machine translation from Google attached) as detailed above for claims 1, 3 and 7 in view of NPL1 (Shekunov, 2006; Particle size analysis in pharmaceutics: Principles, methods and applications). 

The teachings of Chen have been described supra in regards to claims 1, 3 and 7. 
Chen is silent on the diameter of the functional particles.

NPL1 teaches that “particle size also exerts a significant influence on cutaneous penetration pathways: particles greater than 10 µm remain on the skin surface particles between 3-10 µm concentrate in the hair follicles; particles smaller than 3 µm may penetrate both the follicles and stratum corneum” (see NPL1, page 206, column 2, paragraph 1). 
As the particle size is important to how the particles affect the skin (see NPL1, page 206, column 2, paragraph 1), particle size would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed particle size cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BETHANY P BARHAM/TC1600 Acting Director                                                                                                                                                                                                       



/A.A.A./Examiner, Art Unit 1611